Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Sullivan, J.), rendered March 27, 1985, convicting him of sodomy in the first degree, sexual abuse in the first degree, and robbery in the third degree, upon a jury verdict, and imposing sentence as a second felony offender.
Ordered that the judgment is affirmed.
The defendant’s contentions that (1) the evidence as to "forcible compulsion” was insufficient to prove the defendant guilty beyond a reasonable doubt of sodomy in the first degree and sexual abuse in the first degree, and (2) there is insufficient evidence to satisfy the element of intent necessary for his conviction for robbery in the third degree, are without merit. Viewing the evidence in the light most favorable to the prosecution (People v Contes, 60 NY2d 620), we find it was legally sufficient to establish the defendant’s guilt. Moreover, *657upon the exercise of our factual review power, we find that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
Furthermore, we find the sentence was not excessive (see, People v Suitte, 90 AD2d 80). Mollen, P. J., Mangano, Weinstein and Rubin, JJ., concur.